Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/13/2022 has been entered. Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1).

In regards to claims 1, Urakawa discloses an endoscope system (Endoscope system 1; FIG. 1) comprising at least any one of a processor device (video processor 3, FIG. 1; para [0036]) that is attachable to and detachable from an endoscope (video processor 3 is attachable/attached to the endoscope by cord 41. FIG. 1), wherein in a case where the endoscope is mounted on the processor device (endoscope 2 includes the connector 42 connected to the video processor 3; FIG. 1; para [0050]), a request sequence is performed in which a request signal (Control signal is sent from the video processor for driving the image pickup device 22. Para [0051, 57]; FIG. 2), for requesting a start of execution of encoding processing with respect to digital image signals (The control signal drives the image pick up device 22. FIG. 2; Para [0051, 57]; Receipt of the control signal completes the initial setting in the image pick up device and test signal (such as a PRBS (pseudo-random bit sequence), para [0056], and image pick up signal which are digital signals of CMOS, para [0053], are outputted to send to the video processor. FIG. 2; Para [0055]; Use of PRBS (pseudo-random bit sequence) is for encoding.), is transmitted from the processor device to the endoscope,
wherein in a case where the endoscope comprises an encoding processing unit (image pick up block 21; FIG. 2) that performs the encoding processing (Analog to digital conversion; Image signal is at least converted to the digital signal from analog signal. Para [0053]-[0054]; The signal is converted into optical signal and transmitted. Para [0060] ), the encoding processing unit starts execution of the encoding processing with reception of the request signal as a trigger (After the receipt of the control signal, initial setting is complete and image pick up block sends the digital signal to the image processing section 35. FIG. 2; Para [0051], [0057]. This means that analog to digital conversion (encoding) occurs after receiving the control signal from the video processor 3.), and performs an initial transmission sequence in which digital image signals are transmitted to the processor device (Test signal/PRBS and image pick up signals are sent to the image processing section immediately after the receipt of the control signal from the video processor 3. Para [0055]; FIG. 2; para [0053] [0055]), 
wherein in a case where the endoscope has an image processing function (image pick up block 21; FIG. 2; Analog to digital conversion; Image signal is at least converted to the digital signal from analog signal. Para [0053]-[0054]; The signal is converted into optical signal and transmitted. Para [0060]) and the processor device has a predetermined image processing function (The image processing section 35 is configured to perform predetermined image processing on an image pickup signal from the image pickup device 22. FIG. 2; Para [0088]) and the endoscope is mounted on the light source device, the request sequence (Test signal/PRBS and image pick up signals are sent to the image processing section immediately after the receipt of the control signal from the video processor 3. Para [0055]; FIG. 2; para [0053] [0055]; The test signal, which is a PRBS signal, is pseudo-random bit sequence signal. Thus, it is a sequence signal.) is performed in which the request signal, for requesting a start of execution of image processing, is transmitted from the processor device or the light source device to the endoscope (optical fibers 25, optical connector 26; para [0040], [0060], [0086]).
However, Urakawa does not expressly disclose that the endoscope has a scramble processing function and the processor  has a descramble processing function. 
Abe is directed to endoscopic image processing and teaches wherein the endoscope (FIG. 1; endoscope 11a) has a scramble processing function  (scrambler 54; FIG. 3) and the processor (FIG. 1; endoscope 12a) has a descramble processing function (descrambler 75; FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa to have scrambling and descrambling functions in accordance with the teaching of Abe so that security of the endoscopic data transmission could be maintained.

Regarding claim 9, Urakawa discloses the endoscope system according to claim 1, wherein in a case where the processor device (video processor 3) comprises a decoding processing unit (image processing section 35; FIG. 2) is configured to execute decoding processing on the digital image signals subjected to the encoding processing (The image processing section 35 is configured to perform predetermined image processing on an image pickup signal from the image pickup device 22. Para [0088]), the decoding processing unit starts execution of the decoding processing with reception of the digital image signals subjected to the encoding processing as a trigger (The image processing is performed on the image pickup signal after being  received at the image processing section 35 which indicates that reception of the signals triggers the image processing.).
In regards to claim 12, Urakawa discloses a method of operating an endoscope system (FIG. 4 provides various steps involved in operating the endoscope 1; endoscope system 1; FIG. 1; Para [0017]-[0018]) including at least any one of a processor device that is attachable to and detachable from an endoscope (video processor 3 is attachable/attached to the endoscope by cord 41. FIG. 1), the method comprising: 
a step of performing, by the processor device, a request sequence (Control signal is sent from the video processor for driving the image pickup device 22. Para [0051]; FIG. 2) in which a request signal for requesting a start of execution of encoding processing with respect to digital image signals is transmitted to the endoscope (After the receipt of the control signal, initial setting is complete and image pick up block captures image, performs A/D conversion and sends the digital signal to the image processing section 35. FIG. 2; Para [0051], [0053], [0055], [0057]; The signal is converted into optical signal and transmitted. Para [0060]) in a case where the endoscope is mounted on the processor device (endoscope 2 includes the connector 42 connected to the video processor 3; FIG. 1; para [0050]), 
wherein in a case where the endoscope comprises an encoding processing unit (image pick up block 21; FIG. 2) that performs the encoding processing (Analog to digital conversion; Image signal is at least converted to the digital signal from analog signal. Para [0053]-[0054]), the encoding processing unit starts execution of the encoding processing with reception of the request signal as a trigger (After the receipt of the control signal, initial setting is complete and image pick up block sends the digital signal to the image processing section 35. FIG. 2; Para [0051], [0057]. This means that analog to digital conversion (encoding) occurs after receiving the control signal from the video processor 3.), and performs an initial transmission sequence in which digital image signals are transmitted to the processor device (Test signal/PRBS and image pick up signals are sent to the image processing section immediately after the receipt of the control signal from the video processor 3. Para [0055]; FIG. 2; para [0053] [0055]), 
wherein in a case where the endoscope has  an image processing function (image pick up block 21; FIG. 2; Analog to digital conversion; Image signal is at least converted to the digital signal from analog signal. Para [0053]-[0054]; The signal is converted into optical signal and transmitted. Para [0060]) and the processor device has a predetermined image processing  function (The image processing section 35 is configured to perform predetermined image processing on an image pickup signal from the image pickup device 22. FIG. 2; Para [0088]) and the endoscope is mounted on the light source device, the request sequence (Test signal/PRBS and image pick up signals are sent to the image processing section immediately after the receipt of the control signal from the video processor 3. Para [0055]; FIG. 2; para [0053] [0055]; The test signal, which is a PRBS signal, is pseudo-random bit sequence signal. Thus, it is a sequence signal.) is performed in which the request signal, for requesting a start of execution of image processing, is transmitted from the processor device or the light source device to the endoscope (optical fibers 25, optical connector 26; para [0040], [0060], [0086]).
However, Urakawa does not expressly disclose that the endoscope has a scramble processing function and the processor  has a descramble processing function. 
Abe is directed to endoscopic image processing and teaches wherein the endoscope (FIG. 1; endoscope 11a) has a scramble processing function  (scrambler 54; FIG. 3) and the processor (FIG. 1; endoscope 12a) has a descramble processing function (descrambler 75; FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urakawa to have scrambling and descrambling functions in accordance with the teaching of Abe so that security of the endoscopic data transmission could be maintained.

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1) and further in view of Iwasaki (US 20170084031).
In regards to claim 3, Urakawa does not expressly disclose wherein the initial transmission sequence comprises: 
a first transmission sequence in which signal processing is performed on a specific region other than an image data region having image information on an observation target in the digital image signals, and the digital image signals subjected to the signal processing are transmitted to the processor device, and 
a second transmission sequence in which the encoding processing is performed on the digital image signals after the first transmission sequence, and the digital image signals subjected to the encoding processing are transmitted to the processor device. 
An analogous art Iwasaki is directed to signal processing on endoscopic image signals (abstract; para [0025], [0029]) and includes, inter alia, an endoscope (2), an imaging unit (21), and an image processing unit (13). Iwasaki teaches wherein the initial transmission sequence includes 
a first transmission sequence (S2 transmission sequence of FIG. 2) in which signal processing is performed on a specific region other than an image data region (Outer peripheral portion of X-ray image signal Gx) having image information on an observation target in the digital image signals (Blank portion is determined on an outer peripheral portion of X-ray image signal Gx by image processing, step S2. Para [0041]; FIG. 2), and the digital image signals subjected to the signal processing are transmitted to a processor device (The determined information (Blank portion) is transmitted to combining unit 13e, step S6, FIG. 1. Para [0043]), and 
a second transmission sequence (S3 transmission sequence of FIG. 2) in which the encoding processing is performed on the digital image signals after the first transmission sequence (Region-of-interest setting processing for setting an initial region-of-interest corresponding to the picture portion of the X-ray image signal Gx, step S3; FIG. 2; para [0043]), and the digital image signals subjected to the encoding processing are transmitted to the processor device (The processed image are sent to the combining unit 13e; FIG. 1). 
Iwasaki further teaches that by way of performing first and second transmission sequence (signal processing) in different region of data (including region-of-interest data and other data such as blank portion of data) would enable an operator to reduce the burden in obtaining image representing the region of interest (para [0069]) when it is presented to a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Urakawa’s signal processing in endoscope side to include the signal processing as taught by Iwasaki so that burden on an operator in obtaining the image representing the region-of-interest from the input image signal can be reduced when the image is received by an operator as taught by Iwasaki above.
In regards to claim 5, Urakawa does not expressly disclose wherein the specific region is a line blank region or a frame blank region. 
Iwasaki teaches wherein the specific region is a line blank region or a frame blank region (Blank portion includes frame portion. Para [0041], which is already met while rejecting claim 3).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1), Iwasaki (US 20170084031) and further in view of Yang (US 20150216398).
In regards to claim 4, Urakawa does not expressly disclose wherein the signal processing is incremental processing. 
An analogous art Yang is directed to image processing of endoscopic signals (abstract, FIG. 1B; para [0144]) and teaches wherein a signal processing is incremental processing (Para [0263]). Yang further teaches that use of incremental image processing can significantly reduce image processing time without sacrificing accuracy (Para [0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscope system of Urakawa in accordance with the teaching of Yang so that the processing time can be significantly reduced without sacrificing accuracy as taught by Yang  above
Claims 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1), and further in view of Ota (US 20030202090).
In regards to claims 6, Urakawa does not expressly disclose a light quantity calculation unit is configured to calculate the quantity of light in an observation target on the basis of the digital image signals, wherein the encoding processing unit is configured to switch between execution and stop of the encoding processing depending on the quantity of light. 
Analogous art Ota is directed to an electronic endoscope apparatus having a video processor (video processor 10; FIG. 1) and an image sensor (CCD 50) and teaches a light quantity calculation unit is configured to calculate the quantity of light in an observation target on the basis of the digital image signals, wherein the encoding processing unit is configured to switch between execution and stop of the encoding processing depending on the quantity of light (A light-amount determiner that determines light amount. Para [0012], [0015]; When the light amount is standard amount, the recording is done, and when the light amount is not the standard amount, the image signal recording is not done. Para [0064]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope system of Urakawa to include image processing in accordance with the teaching of Ota. This would be done for the purpose taught above by Ota so that an image with the correct brightness could be obtained.
In regards to claims 7, Urakawa does not expressly disclose wherein the encoding processing unit is configured to stop the encoding processing in a case where the quantity of light is less than a fixed value, and is configured to execute the encoding processing in a case where the quantity of light is equal to or more than the fixed value.
Ota teaches the endoscope system according to claim 6, wherein the encoding processing unit is configured to stop the encoding processing in a case where the quantity of light is less than a fixed value, and is configured to execute the encoding processing in a case where the quantity of light is equal to or more than the fixed value (A light-amount determiner that determines light amount. Para [0012], [0015]; When the light amount is standard amount, the recording is done, and when the light amount is not the standard amount, the image signal recording is not done. Para [0064]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1) and further in view of Kotani (US 20130176409).
In regards to claim 8, Urakawa does not expressly disclose wherein: a delimiting signaling processing unit is configured to execute  delimiting signaling processing in which delimiter signals are applied to the digital image signals subjected to the encoding processing at regular intervals. 
Analogous art Kotani is directed to an endoscope system (2) and includes imaging units (42) and processor device (11; FIG. 5). Kotani teaches a delimiting signaling processing unit (The S/P conversion processing part 106; FIG. 9) configured to execute delimiting signaling processing in which delimiter signals are applied to the digital image signals subjected to the encoding processing at regular intervals (delimiting is applied to the bit data at regular interval; para [0098], [0100]). Kotani further teaches that data is delimited for conversion from serial to parallel data (para [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscope system of Urakawa to use delimiting at regular interval in accordance with the teaching of Kotani. This would be done for the purpose taught above by Kotani so that parallel and organized data could be achieved.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1) and further in view of Matsuzawa (US 20130096380).
In regards to claim 10, Urakawa discloses wherein in a case where the processor device or the light source device comprises a decoding processing unit configured to execute decoding processing on the digital image signals subjected to the encoding processing (The image processing section 35 is configured to perform predetermined image processing on an image pickup signal from the image pickup device 22. Para [0088]), however, does not explicitly disclose wherein the decoding processing unit stops execution of the decoding processing with reception of the digital image signals as a trigger.
Matsuzawa teaches an endoscope (100) and discloses wherein the decoding processing unit stops execution of the decoding processing with reception of the digital image signals as a trigger (Conversion process is stopped when the abnormality is present in the image signal. Para [0069], [0090]; Abnormal image signal can be considered as trigger signal.).  
It would have been obvious to one having ordinary skill in the art to modify the endoscope system of Urakawa to include image processing in accordance with the teaching of Matsuzawa. This would be done for the purpose taught above by Matsuzawa so that so that power can be saved by not performing processing/decoding of the image signal when image signal includes abnormality. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 20190110676) in view of Abe (US 20070070194 A1), and further in view of Otey (US 4171513).
Regarding claim 11, Urakawa does not expressly disclose wherein the encoding processing is scramble processing including pseudo-random number subtraction processing in which a pseudo-random number is subtracted from the digital image signals. 
Analogous art Otey is generally directed to signal encoding (abstract) for improved digital communication (col. 1, lines 45-49) and teaches wherein encoding processing is scramble processing including pseudo-random number subtraction processing in which a pseudo-random number is subtracted from the digital image signals (At the receiving station, an identical pseudo-random code is generated and logically subtracted from the received signal, thereby reproducing the original digitized signal. Col. 2, lines 45-55).
It would have been obvious to one having ordinary skill in the art to modify the endoscope system of Urakawa to include image processing in accordance with the teaching of Otey. This would be done for the purpose taught above by Otey so that so that original digitized signal could be achieved. 

Response to Arguments
Applicant’s arguments dated 4/13/2022 with respect to claim(s) have been considered. The previous rejection dated 09/08/2021 has been withdrawn. However, in view of amendment a new ground of rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795